DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gocke et al (US 2018/0236929 A1) in view of Heiden et al (US 2011/0211362 A1).
In regard to claim 1, 6, 7, Gocke et al disclose a vehicle comprising: 
a light assembly assembled to an underbody of the vehicle, the light assembly having an image projector (7, Figure 5; projecting image in Figure 7), the image projector having a housing (Figure 5), the housing having a circuit board (the mounting surface in Figure 5 may broadly be considered a circuit board—it is a board which has a circuit for powering the LED going into it) and an emitting portion that houses a second light source (10a/10b), the circuit board being electrically connected to the second light source to regulate electric current to the light source; and 
an electric control module (this feature is implied—while there is not an explicit recistation of a “control module”, the reference is clear that the projection module is “”controllable”—see at least [0009]—one of ordinary skill understands this to imply some electronic controller as known in the art—the reference is further clear in [0003] that their invention is directed to “welcome” lighting illuminate upon unlocking of the vehicle—there must be some connection between the vehicle ECU if unlocking the vehicle would affect the ground illumination effects) that is electrically connected to the circuit board to provide electrical power to the image projector. (Figures 1-7; see at least [0050]-[0063])
Gocke et al fail to disclose a light bar. 
Heiden et al teaches a light assembly having a light bar (26) having a plurality of first light sources, and as recited in claim 6, further comprising a rocker panel (18) and a rocker panel trim (20) that is fixedly attached to the rocker panel, the light assembly being assembled between the rocker panel and the rocker panel trim, and as recited in claim 7, that the light assembly is installed to the rocker panel. (Figure 2; see at least [0022])
In considering the combination of Gocke et al and Heiden et al, the Examiner notes that one of ordinary skill recognizes that all vehicle electronics under the current state of the art are routed through a central ECU—vehicles are more computers than mechanical devices. As such, when considering the incorporation of the light bar of Heiden et al into the image projector of Gocke et al, it is reasonable to believe that one of ordinary skill in the art would wire both of these light sources through the central ECU of the vehicle. Moreover, each reference attempts to overcome existing lighting designs that are obfuscated when vehicle doors are closed. There is a natural synergy between these references. It would have been obvious to one of ordinary skill in the art at the time of filing to install the security light bar of Heiden et al onto the rocker panel of Gocke et al, incorporating it into the vehicle electronics, in order to provide supplemental illumination for safety purposes while maintaining the decorative effect of Gocke et al.

	In regard to claim 8 and 11, Gocke et al disclose that the image projector is a logo projector that projects a logo (SY) of the vehicle. (Figure 7; see [0063])

In regard to claim 9 and 12, Gocke et al disclose a vehicle light assembly comprising
an image projector (7) having a housing, the housing having a circuit board (the housing can broadly be interpreted as a circuit board) and an emitting portion that houses a second light source (10a/10b) and a lens stack (12a/12b/13), the emitting portion extending from the housing at a second angle (it is at an angle relative to the bottom of the vehicle—see Figure 3) with respect to the underbody of the vehicle that is different from a first angle (perpendicular to the extension of the rocker panel of the vehicle), and as recited in claim 12, that the second light source is an LED. (Figures 1-7; see at least [0050]-[0063])
Gocke et al fail to disclose a light bar. 
Heiden et al teaches a light bar (26) configured to be assembled to an underbody of a vehicle, the light bar having a plurality of first light sources extending from the light bar at a first angle (they are disposed parallel to the rocker panel and emit perpendicular to the rocker panel) with respect to the underbody of the vehicle and as recited in claim 12, that the first light sources are LEDs. (Figure 2; see at least [0022]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to install the security light bar of Heiden et al onto the rocker panel of Gocke et al, such that is disposed at the longitudinal end of the light bar and maintain this disclosed disposition and emitting angles, in order to provide supplemental illumination for safety purposes while maintaining the decorative effect of Gocke et al.

In regard to claim 13, Gocke et al disclose an electric control module (this feature is implied—while there is not an explicit recistation of a “control module”, the reference is clear that the projection module is “”controllable”—see at least [0009]—one of ordinary skill understands this to imply some electronic controller as known in the art—the reference is further clear in [0003] that their invention is directed to “welcome” lighting illuminate upon unlocking of the vehicle—there must be some connection between the vehicle ECU if unlocking the vehicle would affect the ground illumination effects) that is electrically connected to the circuit board to provide electrical power to the image projector. (Figures 1-7; see at least [0050]-[0063])
Gocke et al fail to disclose a light bar. 
Heiden et al teaches a light assembly having a light bar (26) having a plurality of first light sources, and as recited in claim 6, further comprising a rocker panel (18) and a rocker panel trim (20) that is fixedly attached to the rocker panel, the light assembly being assembled between the rocker panel and the rocker panel trim, and as recited in claim 7, that the light assembly is installed to the rocker panel. (Figure 2; see at least [0022])
In considering the combination of Gocke et al and Heiden et al, the Examiner notes that one of ordinary skill recognizes that all vehicle electronics under the current state of the art are routed through a central ECU—vehicles are more computers than mechanical devices. As such, when considering the incorporation of the light bar of Heiden et al into the image projector of Gocke et al, it is reasonable to believe that one of ordinary skill in the art would wire both of these light sources through the central ECU of the vehicle. Moreover, each reference attempts to overcome existing lighting designs that are obfuscated when vehicle doors are closed. There is a natural synergy between these references. It would have been obvious to one of ordinary skill in the art at the time of filing to install the security light bar of Heiden et al onto the rocker panel of Gocke et al, incorporating it into the vehicle electronics, in order to provide supplemental illumination for safety purposes while maintaining the decorative effect of Gocke et al.

Claim 2-5, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gocke et al (US 2018/0236929 A1) in view of Heiden et al (US 2011/0211362 A1), and further, in view of Prodin et al (US 2012/0235568 A1).
In regard to claim 2, 3, 14, and 15, the combination of Gocke et al and Heiden et al fail to disclose that the electric control module is further electrically connected to a welcome light control module of the vehicle that operates a set of interior map lights of the vehicle.
Prodin et al teaches an electric control module (70) is further electrically connected to a welcome light control module (Figure 3) of the vehicle that operates a set of interior map lights (54) of the vehicle, and as recited in claim 3, that the interior map lights are welcome lights configured to illuminate upon detecting an activation signal that signifies that the vehicle is in a predetermined condition, the predetermined condition being at least one of a condition in which the vehicle has transitioned from a locked state to an unlocked state, and a condition in which the vehicle is about to be transitioned from the locked state to the unlocked state (see [0022]). (Figures 2 and 3; see at least [0016]-[0025])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the map lights of Prodin et al in combination with the welcome light control and projection module of Gocke et al in order to provide an interior illumination upon unlocking the doors of the vehicle to improve overall safety and decorative appearance.

In regard to claim 4 or 5, the combination of Gocke et al, Heiden et al, and Prodin et al fail to specifically disclose that the electric control module is configured to provide electrical power to the light bar and the image projector in concert with the interior map lights of the vehicle, or as alternatively recited in claim 5, that the electric control module controls the light bar, the logo projector and the welcome light control module so to illuminate the first light sources, the second light source and the interior map lights in concert.
However, the age of the references must be considered. Prodin et al teaches a welcome illumination effect in combination of interior and exterior lights that are illuminated in concert—when incorporated into the combination of Gocke et al and Heiden et al, it would be clear that the projection module and light bar can readily be included in the welcome illumination effect. Any particular selection of which light sources act in concert, considering the references age, would merely be a design choice. It would have been obvious to one of ordinary skill in the art at the time of filing to configure the combination of Gocke et al, Heiden et al, and Prodin et al such that the lighting devices illuminate in concert in order to provide for a decorative illumination experience.

In regard to claim 10, Gocke et al discloses a recess for the projection module.
The combination of Gocke et al and Heiden et al fail to disclose that the housing is made of plastic and specifically includes a circuit board in the recess therein.
However, on the matter of plastics, plastics are notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to form any of the lamp components, including their housings, to be formed of plastics in order to simplify manufacturing, such as be forming the housing by injection molding, or to reduce costs, as plastics particularly inexpensive to source.
In regard to the circuit board, the Examiner has cited a circuit board in Gocke et al as a broad interpretation of the prior art, as what constitutes a circuit board is not a rigid definition. However, Gocke et al does not detail this feature—where in the use of PCB’s in combination with light emitting diodes are old and well-known to a PHOSITA, it would have been obvious to one of ordinary skill in the art at the time of filing to mount the light source on a circuit board when disposing the light source in the recess of Gocke et al in order to manufacture the light source in a package, which simplifies the sourcing and assembly of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weber et al (US 2022/0068056 A1) disclose a vehicle lighting system.
Latsch et al (US 2021/0300238 A1) disclose a driverless vehicle.
Miao (US 2021/0197713 A1) disclose a projection apparatus.
Weber et al (US 2021/0046863 A1) disclose a vehicle lighting system.
Tatara et al (US 2018/0312106 A1) disclose a vehicle lighting system.
Johnson et al (US 2018/0257546 A1) disclose a vehicle illumination assembly.
Cotta, SR et al (US 2013/0329413 A1) disclose a light bar.
Moning et al (US 2009/0051294 A1) disclose a vehicle welcome lighting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875